   Case 5:11-cv-00360-OLG-JES-XR Document 1635 Filed 08/01/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION


           SHANNON PEREZ, et al.,

                         Plaintiffs,
                                                                CIVIL ACTION NO.
                        v.                                   SA-11-CA-360-OLG-JES-XR
                                                                    [Lead Case]
           STATE OF TEXAS, et al.,

                        Defendants.



 UNOPPOSED MOTION TO EXTEND TIME TO FILE INITIAL ATTOENREYS’ FEE
                         APPLICATIONS


       This Court’s Final Judgment entered on July 24, 2019, Dkt. 1633, bifurcated the issue of

attorney’s fees into two steps. First, any party who seeks fees for work in this cause must file a

motion for fees in which it deals with the issue of “prevailing party”. Dkt. 1633, p. 2. Thereafter,

if a party is determined to be a prevailing party, it may file an application for fees in

conformance with WDTX Local Rule CV-7(j).

       Plaintiffs’ first deadline for filing the “prevailing party” portion of the motion is currently

due on August 7, 2019. In light of the voluminous record in this case and due to summer travel

schedules and vacations, Plaintiffs request an extension of 30 days to submit the first motion

associated with the bifurcated issue of attorney’s fees. The extension will not cause any undue

prejudice to the Defendants and Defendants do not oppose this motion.

       The Plaintiffs therefore respectfully request an order extending the time to submit

motions for attorney’s fees on the prevailing party issue to September 6, 2019.



                                                                                            Page 1 of 2
   Case 5:11-cv-00360-OLG-JES-XR Document 1635 Filed 08/01/19 Page 2 of 2




DATED:         August 1, 2019                                 Respectfully submitted,

                                                              _/s/Jose Garza_______
                                                              JOSE GARZA
                                                              Texas Bar No. 07731950
                                                              Law Office of Jose Garza
                                                              7414 Robin Rest Dr.
                                                              San Antonio, Texas 78209
                                                              (210) 392-2856
                                                              garzpalm@aol.com

                                                              Martin Golando
                                                              Garza Golando Moran
                                                              405 N. St. Mary’s, Suite 700
                                                              San Antonio, Texas 78209
                                                              210-892-8543


                             CERTIFICATE OF CONFERENCE
        I hereby certify that, on August 1, 2019, counsel for Plaintiffs conferred with counsel for
Defendants regarding Plaintiffs’ request to extend the time to file the initial fees motions dealing
with prevailing party for 30 days. Counsel for Defendants indicated that they are unopposed to
this request for an extension of time.


                                                      __/s/ Jose Garza_________________
                                                      JOSE GARZA



                                 CERTIFICATE OF SERVICE


              I hereby certify that on the 1st day of August, 2019, I electronically filed the
       foregoing using the CM/ECF system which will send notification of such filing to all
       counsel of record who have registered with this Court’s ECF system.

                                                      __/s/ Jose Garza_________________
                                                      JOSE GARZA




                                                                                          Page 2 of 2
